USCA1 Opinion

	




          March 29, 1994        [NOT FOR PUBLICATION]                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                 ___________________          No. 93-1975                                                UNITED STATES,                                      Appellee,                                          v.                                    GEORGE MORAN,                                Defendant, Appellant.                                  __________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                          FOR THE DISTRICT OF MASSACHUSETTS                     [Hon. A. David Mazzone, U.S. District Judge]                                             ___________________                                 ___________________                                        Before                                 Breyer, Chief Judge,                                         ___________                            Cyr and Stahl, Circuit Judges.                                           ______________                                 ___________________               George A. Moran on brief pro se.               _______________               Donald K. Stern, United States Attorney, and George W. Vien,               _______________                              ______________          Assistant United States Attorney, on brief for appellee.                                  __________________                                  __________________                 Per Curiam.  There was no abuse of discretion in denying                 __________            appellant's motions  for  discovery and  for  an  evidentiary            hearing  filed  in advance  of the  filing  of any  motion to                            __________            vacate,  set  aside or  correct  a sentence,  pursuant  to 28            U.S.C.   2255.  Appellant is not entitled to either discovery            or  an evidentiary  hearing  in the  hope of  uncovering some            basis  for  collateral  relief  from  his  conviction.    See                                                                      ___            DeVincent v.  United  States, 632  F.2d 145,  146 (1st  Cir.)            _________     ______________            (holding that  there was no error  in denying reconsideration            of dismissal of    2255 motion on the basis  of a speculative            request  for broad-scale  discovery and  evidentiary hearing,            which sought to subpoena grand  jury foreman and members, the            Assistant  United States  Attorney and  his aides,  the court            stenographer,  and the stenographer's  notes and transcripts,            and  to allow the questioning of  all parties concerned about            the  way in  which the  indictment was  voted  and returned),            cert. denied, 449 U.S. 1038  (1980); United States v.  Lewis,            ____________                         _____________     _____            605 F.2d 379,  380 (8th Cir. 1979) (per  curiam) (no error in            denying request  for transcript  of conviction in  advance of            the filing of a   2255 motion).  If the appellant has grounds            for collateral relief,  he must  first file a    2255  motion            setting forth, as best  he can, some supported basis  for his            claim.    From  this  filing, the  district  court  may  then            determine whether discovery and/or an evidentiary hearing  is            warranted.                                         -2-                 Affirmed.                 _________                                         -3-